ON MOTION FOR REHEARING.
Defendants have filed motion for rehearing. Defendants set forth nine points in their motion, upon which they base their request for a rehearing of this cause. The matters presented by defendants in the first seven points of their motion have been passed on by this court on three different occasions. The opinion of this court with regard to such matters has been approved by the Supreme Court of Missouri in the case of State ex rel. Alton Railroad Company v. Shain et al., 143 S.W.2d 233, and in this, the third opinion of this court, the opinion of the Supreme Court and its directions therein contained are followed. The point raised by appellants at number 8 of their motion, with regard to the "tail" on plaintiff's Instruction 6, was considered by us in our main opinion. The Supreme Court in the case of Pence v. K.C. Laundry, 59 S.W.2d 663, l.c. 638, considered a "tail" of a humanitarian instruction very similar to the one here under discussion and approved the language of the instruction.
Because all of the matters urged by appellants at Points 1 to 8, inclusive, have heretofore been so thoroughly discussed and have been directly ruled on by this court in conformity with the controlling rulings of the Supreme Court, we decline to further discuss same herein, or to grant a rehearing thereon.
Under Point 9 defendants urge that this court improperly ruled that appellants "Point 7" of its "Points and Authorities" was not reviewable because "this point was not supported in defendants' brief by any cited authorities when the cause was submitted." In urging this point defendants apparently assume that in their original *Page 72 
"Points and Authorities," Point 7 was there supported by two authorities; and defendants attempt to construe the ruling of this court to mean that a point, in order to be reviewed, must be supported by authorities in the written "Argument." Such attempted construction is absurd and without any semblance of foundation as is shown by later statements by defendants in their motion. Defendants' Point 7 was not supported by authorities in their "Points and Authorities" within the meaning of Rule 15 of this court. Defendants, at page 12 of their motion, set forth the matters they allege appear in their brief under Point 7 of their original "Points and Authorities;" and it appears from their motion that two authorities were set forth under said Point 7. Such, however, are not the true facts.
The actual facts are that defendants' briefs, filed in this court when the cause was here on two prior hearings and when it was before the Supreme Court, did not contain any reference tothis point at all. In its brief filed herein, on the third (present) hearing, this point appeared in their brief for the first time. However, no authority was cited, in support of this point, in the brief served upon the respondent, and none furnished to her until after the time for serving briefs by appellants had expired. Under the circumstances the point will not be considered. [Rule 15 of this court; Fuenfgeld v. Holt, 70 S.W.2d 143; Baker v. Mardis, 1 S.W.2d 223; Francis v. City of West Plains, 226 S.W. 369; Patton v. Buxton, 238 S.W. 118; West v. Duncan, 249 S.W. 127.]